Exhibit 10.1

AMENDED AND RESTATED AGREEMENT

This Amended and Restated Agreement (“Agreement”) effective as of January 1,
2011 (“Effective Date”) supersedes and replaces the Previous Agreement (as
defined below), and is made by and between:

Trimeris, Inc., 2530 Meridian Parkway, 2nd floor, Durham, North Carolina 27713
(“Trimeris”) on the one hand, and

F. Hoffmann-La Roche Ltd, Grenzacherstrasse 124, CH-4070 Basel, Switzerland, and

Hoffmann-La Roche Inc., 340 Kingsland Street, Nutley, New Jersey 07110 on the
other hand (collectively, “Roche”)

BACKGROUND

WHEREAS, Trimeris and Roche (collectively the “Parties”) have previously entered
into (a) a Development and License Agreement (including its Appendices) dated as
of the 1st day of July 1999, by and between Trimeris and Roche (“Development and
License Agreement”), as amended by the Amendment to the Development and License
Agreement (“DLA First Amendment”) executed July 12, 2004 and rescinded and
voided ab initio on July 12, 2004 by the Rescission of the Amendment to the
Development and License Agreement (“Rescission”) and the Letter of Amendment
(“DLA Second Amendment”) effective September 20, 2005 (collectively, the
Development and License Agreement, the DLA First Amendment and the DLA Second
Amendment, the “DLA”) and (b) a Research Agreement dated



--------------------------------------------------------------------------------

January 1, 2000, by and between Trimeris and Roche (“Research Agreement”), as
amended by the First Amendment to the Research Agreement (“RA First Amendment”)
effective as of November 13, 2003, the Second Amendment to the Research
Agreement (“RA Second Amendment”) effective as of December 31, 2005, and the
Third Amendment to the Research Agreement and Accord (“RA Third Amendment”)
effective as of August 15, 2006 (collectively, the Research Agreement, the RA
First Amendment, the RA Second Amendment and the RA Third Amendment, the “RA”
and, together with the DLA, the “Previous Agreement”); and

WHEREAS, the Parties have entered into the Agreement Relevant to the Settlement
and License Agreement dated as of the 23rd day of September 2010 (“Novartis
Settlement”) and this Agreement does not alter the terms or conditions of the
Novartis Settlement; and

WHEREAS, the Parties have reached resolution on all disputes relating to the
Previous Agreement (“Disputes”); and

WHEREAS, the Parties want to settle these Disputes and enter into this Agreement
to reflect the new understanding between Trimeris and Roche.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
obligations set forth in this Agreement, the Parties hereby agree as follows:

ARTICLE 1 - DEFINITIONS

1.1 “Adjusted Gross Sales” shall mean the gross sales amount invoiced by Roche,
its Affiliates, or sublicensees for the Product to non-Affiliated third party
purchasers less, to the extent such amounts are included in the amount of gross

 

-2-



--------------------------------------------------------------------------------

sales invoiced and not otherwise recovered, deductions of returns (including
withdrawals and recalls), rebates (price reductions, including Medicaid or
performance based and similar types of rebates e.g., chargebacks or retroactive
price reductions), volume (quantity) discounts, discounts granted at the time of
invoicing, sales taxes and other taxes directly linked to the gross sales amount
as computed on a product-by-product basis in Roche’s sales statistics for the
countries concerned.

1.2 “Affiliate” shall mean:

a) an organization fifty percent (50%) or more of the voting stock of which is
owned and/or controlled directly or indirectly by a Party to this Agreement;

b) an organization which directly or indirectly owns and/or controls fifty
percent (50%) or more of the voting stock of a Party to this Agreement; or

c) an organization which is directly or indirectly under common control with a
Party to this Agreement through common share holdings.

Anything to the contrary in this Section 1.2 notwithstanding, Chugai
Pharmaceutical Co., Ltd., a Japanese corporation, (“Chugai”) shall not be deemed
an Affiliate of Roche unless Roche provides written notice to Trimeris of its
desire to include Chugai as an Affiliate.

1.3 “Claims” shall mean any and all claims, actions, causes of action, demands,
suits, proceedings, administrative proceedings, losses, damages, costs,
expenses, liabilities, charges, interest, penalties, fines and charges of
whatever nature (including costs of collection, attorneys’ fees and other legal
expenses, costs of enforcing indemnifications provisions, and expenses of
investigation), whether known or unknown.

 

-3-



--------------------------------------------------------------------------------

1.4 “Compound” shall mean all compounds covered by the Trimeris Patents listed
in Appendix A including enfuvirtide which is the active ingredient in the
Product sold under the brand name Fuzeon®.

1.5 “Dear Doctor Letter Sharing Payment” shall mean one hundred thousand US
dollars ($100,000), payable by Trimeris to Roche pursuant to Section 7.1(a) of
this Agreement, which Trimeris has agreed to pay as a contribution toward costs
incurred by Roche in connection with a certain so-called “Dear Doctor Letter”
issued by Roche with respect to the Product.

1.6 “Disputes” shall mean any and all disputes relating to the Previous
Agreement or the activities conducted in connection with the Previous Agreement,
whether or not resulting in Claims.

1.7 “DLA” shall have the meaning set forth in the recitals above.

1.8 “FDA” shall mean the Food and Drug Administration in the USA and equivalent
governmental agencies outside the USA.

1.9 “Information” shall mean any and all materials, trade secrets or other
information related to the making, having made, using, offering for sale,
selling or importing Product (including, without limitation, Technical
Information and business information or objectives) which is disclosed by one
Party to the other Party, including any and all materials, trade secrets or
other information related to the making, having made, using, offering for sale,
selling or importing Product that was disclosed under the Previous Agreement.

1.10 “Joint Invention” shall mean any invention (whether or not patentable)
resulting from activities arising under this Agreement or the Previous Agreement
which was (a) conceived and reduced to practice by both Parties during the term
of

 

-4-



--------------------------------------------------------------------------------

the Previous Agreement or during the Term or (b) conceived by both Parties
during the term of the Previous Agreement or during the Term and reduced to
practice, by either or both Parties, prior to twenty-four (24) months after the
expiration or termination of this Agreement.

1.11 “Joint Patents” shall mean all Patents claiming Joint Inventions, and all
Patents claiming Trimeris Inventions or Roche Inventions which relate to
improvements or modifications of Compound the practice of which would infringe a
Valid Claim of a Trimeris Patent.

1.12 “Launch of Product” shall mean, on a country-by-country basis, the first
date on which a Product is or was shipped commercially by Roche to an
independent third party in a country, after formal marketing approval in that
country, including any required price approval, has been granted from the
relevant authority in that country for that Product.

1.13 “NDA” shall mean a New Drug Application or Biological License Application
filed with the FDA, or its foreign equivalent, for approval to market and sell a
drug or biological.

1.14 “Net Sales” shall mean Adjusted Gross Sales less a lump sum deduction of
five and one-half percent (5.5%) of Adjusted Gross Sales for those sales related
deductions which are not accounted for on a product-by-product basis.

1.15 “Novartis Settlement” shall have the meaning set forth in the recitals
above.

1.16 “Parties” shall mean Trimeris and Roche and “Party” shall mean Trimeris or
Roche, as appropriate, as defined above.

 

-5-



--------------------------------------------------------------------------------

1.17 “Past Settlement Amount” shall mean five million US dollars ($5,000,000),
payable by Roche to Trimeris pursuant to Section 7.1(a) of this Agreement, which
is in full satisfaction and accord of all amounts due, payable or owing from
Roche to Trimeris with respect to resolving any and all Disputes and Claims in
connection with the Previous Agreement.

1.18 “Patents” shall mean:

(a) patents and the patent applications relating to the subject matter of this
Agreement, including

(b) all patents arising from said applications and all patents and patent
applications based upon or claiming the priority date(s) of any of the
foregoing;

(c) any additions, divisions, continuations, continuations-in-part, amendments,
amalgamations, reissues and re-examinations of such applications or patents;

(d) any confirmation, importation and registration patents thereof or therefore;
and

(e) any extensions and renewals of all such patents and patent applications in
whatever legal form and by whatever legal title they are granted (e.g.
supplementary protection certificates).

1.19 “Previous Agreement” shall have the meaning set forth in the recitals
above.

1.20 “Previous Agreement Effective Date” shall mean July 1, 1999.

1.21 “Product” shall mean any pharmaceutical product which contains at least one
Compound, including the Product sold under the brand name Fuzeon®.

 

-6-



--------------------------------------------------------------------------------

1.22 “Roche Invention” means any invention (whether or not patentable) relating
to the subject matter of this Agreement which is (a) conceived and reduced to
practice during the term of the Previous Agreement or during the Term solely by
a person or persons contractually required to transfer (such as by assignment or
license) patent rights relating to such inventions to Roche or its Affiliates or
(b) conceived during the term of the Previous Agreement or during the Term and
reduced to practice prior to 24 months after the expiration or termination of
this Agreement solely by a person or persons contractually required to transfer
(such as by assignment or license) patent rights relating to such inventions to
Roche or its Affiliates.

1.23 “Technical Information” shall mean any and all technical data, information,
materials including samples of Product, chemical manufacturing data,
toxicological data and pharmacological data, clinical data, medical uses,
formulations, specifications, quality control testing data, and all submissions
and correspondence to and from the FDA with regard to Product made by or on
behalf of Trimeris or its Affiliates, which is reasonably useful to enable Roche
to make, have made, use, offer for sale, sell or import Product.

 

1.24 “Term” shall mean the time period set forth in Section 10.1 of this
Agreement.

1.25 “Trimeris Invention” means any invention (whether or not patentable)
relating to the subject matter of this Agreement which is (a) conceived and
reduced to practice during the term of the Previous Agreement or during the Term
solely by a person or persons contractually required to transfer (such as by
assignment or license) patent rights relating to such inventions to Trimeris or
its Affiliates or (b) conceived during the term of the Previous Agreement or
during the Term and reduced to practice prior to twenty-four (24) months after
the expiration or termination of this Agreement solely by a person or persons
contractually required to transfer (such as by assignment or license) patent
rights relating to such inventions to Trimeris or its Affiliates.

 

-7-



--------------------------------------------------------------------------------

1.26 “Trimeris Know-how” shall mean all know-how (including Technical
Information) owned by or licensed (with the right to grant sublicenses) to
Trimeris on the Effective Date or at any time during the term of the Previous
Agreement or during the Term, relating to the making, having made, using,
offering for sale, selling and importing of a Compound and a Product.

1.27 “Trimeris Patents” shall mean (a) all Patents owned by or licensed (with
the right to grant sublicenses) to Trimeris as of the Previous Agreement
Effective Date. Such Trimeris Patents include all those patents and patent
applications as set forth in Appendix A; and (b) all Patents acquired by
Trimeris after the Previous Agreement Effective Date which Trimeris, in its sole
discretion, and subject to Roche’s agreement, chooses to include within the
scope of this Agreement. Trimeris, from time to time, but not less than once a
year during the Term of this Agreement shall, if there are any changes, update
Appendix A and provide the updated Appendix A to Roche.

1.28 “Trimeris Proprietary Rights” shall mean (i) the Trimeris Patents and
(ii) the Trimeris Know-how.

1.29 “Valid Claim” means a claim in any unexpired and issued patent or patent
application of Trimeris Patents that has not been disclaimed, revoked or held
invalid by a final unappealable decision of a court of competent jurisdiction,
and which claim, if issued, is otherwise enforceable.

 

2. SETTLEMENT OF PAST DISPUTES

2.1 The Parties hereby rescind the Previous Agreement as of the Effective Date.

 

-8-



--------------------------------------------------------------------------------

2.2 No payments are due, owing or payable by Roche to Trimeris or by Trimeris to
Roche under the Previous Agreement. For the avoidance of doubt, royalties shall
be payable under, and subject to the terms of, this Agreement on worldwide Net
Sales occurring from and after January 1, 2011.

2.3 Trimeris, acting on behalf of itself and its predecessors, successors,
assigns, and Affiliates (Trimeris and its predecessors, successors, assigns, and
Affiliates collectively the “Trimeris Releasors”), does hereby now and shall
forever release and discharge Roche, their predecessors, successors, assigns and
Affiliates, and each of their respective current and former officers, directors,
employees, agents, attorneys, representatives, distributors, resellers,
licensees, and direct or indirect customers (collectively and individually,
“Roche Releasees”), from and against any and all Claims relating to the Prior
Agreement or the activities conducted in connection with the Prior Agreement
arising before the Effective Date other than third party claims that are subject
to Roche’s indemnification obligations under the Prior Agreement, as to which
Roche shall remain obligated to indemnify, defend and hold harmless the Trimeris
indemnified parties in accordance with the indemnification provisions of the
Prior Agreement.

2.4 Roche, acting on behalf of itself and its respective predecessors,
successors, assigns, and Affiliates (Roche and its predecessors, successors,
assigns, and Affiliates collectively the “Roche Releasors”), does hereby now and
shall forever release and discharge Trimeris, and each of its respective
predecessors, successors, assigns and Affiliates, and each of its respective
current and former officers, directors, employees, agents, attorneys, and
representatives, distributors, resellers, licensees, and direct or indirect
customers (collectively and individually “Trimeris Releasees”), from and against
any and all Claims relating to the Prior Agreement or the activities conducted
in connection with the Prior Agreement arising before the Effective Date, as to
which Trimeris shall remain obligated to indemnify, defend and hold harmless the
Roche indemnified parties in accordance with the indemnification provisions of
the Prior Agreement.

 

-9-



--------------------------------------------------------------------------------

2.5 Neither any Trimeris Releasor nor any Roche Releasor shall now or at any
time in the future initiate any arbitration, lawsuit or other proceeding
asserting (or otherwise assert, directly or through any third party) any Claim
released pursuant to Sections 2.3 or 2.4 of this Agreement. For the avoidance of
doubt, nothing herein shall be construed to release Roche from its obligation to
pay the Past Settlement Amount in accordance with Section 7.1(a) or royalties in
accordance with Section 7.1(b) or to release Trimeris from its obligation to pay
the Dear Doctor Letter Sharing Payment in accordance with Section 7.1(a). If any
Trimeris Releasor breaches any obligation set forth in Section 2.3, then the
Trimeris Releasor shall indemnify each Roche Releasee, and defend and hold each
such Roche Releasee harmless, from and against Claims arising out of or related
to such breach. If any Roche Releasor breaches any obligation set forth in
Section 2.4, then the Roche Releasor shall indemnify each Trimeris Releasee, and
defend and hold each such Trimeris Releasee harmless, from and against any
Claims arising out of or related to such breach. This Section 2.5 will be fully
enforceable in every respect, at law or in equity, by any non-Party Trimeris
Releasee or non-Party Roche Releasee as an intended third party beneficiary
hereunder.

2.6 The Parties acknowledge that there is risk that after the Effective Date,
they will discover, incur or suffer Claims that are related to, or arise from
facts connected with, the matters released under Sections 2.3 and 2.4 above, and
arose in any way, in whole or in part, before the Effective Date, and that were
unknown or unanticipated as of the Effective Date (collectively, the “Unknown
Claims”). Nonetheless, to the extent that a Party or any of its Affiliates is
located or has operations in California, to the full extent permitted by
applicable law, each of Party hereby waives, relinquishes and discharges any and
all Unknown Claims, and waives, relinquishes and discharges any and all rights
it may have with respect to any Unknown Claims, including any rights provided by
California Civil Code § 1542 (and similar provisions in other jurisdictions),
which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

-10-



--------------------------------------------------------------------------------

2.7 Neither Party shall be permitted to audit any records for periods prior to
the Effective Date.

2.8 This Agreement shall in no way affect the Novartis Settlement.

2.9 The Parties acknowledge that as of the Effective Date, all payments due,
owing or payable under the Prior Agreement shall be considered fully paid up.
Neither Party shall owe any compensation or other consideration (including but
not limited to profit or loss, royalties, development event payments, marketing,
COGS, sales milestones, negative cost variances, idle capacity charges,
manufacturing costs, pre-launch inventory carrying costs, capital contributions,
write-offs, equipment value, cost variances, and other milestones), to the other
Party based on any activity conducted under the Previous Agreement up to and
including the Effective Date.

2.10 Subject to the provisions of Article 10, nothing contained herein shall
impact the ownership of the NDA for Product being owned by Roche or its
Affiliates, and all data generated in the development of Product shall continue
to be jointly owned by Roche and Trimeris and shall not be provided to any third
party without the consent of both Parties. Notwithstanding the above, Roche
shall have the right to provide to a third party manufacturer whatever
information and data is necessary to enable such third party manufacturer to
manufacture and supply Product.

 

-11-



--------------------------------------------------------------------------------

3. GRANT OF RIGHTS

3.1 License Grant. Trimeris grants Roche a worldwide, sole and exclusive right
and license, with the right to sublicense (except as set forth in Section 3.2),
to make and have made, use, offer for sale, import and sell Compounds and
Products under the Trimeris Proprietary Rights and Trimeris’ part of the Joint
Patents.

The sole and exclusive license with regard to a Product hereunder shall become
non-exclusive on a country-by-country basis at the later of (i) the expiry of
the last Valid Claim of Trimeris Patents in such country or (ii) twelve
(12) years after the Launch of Product in such country. For the purpose of this
Section 3.1 the European Union shall be considered as one country.

Notwithstanding the foregoing, Trimeris shall have the right to grant licenses
to third parties for Compounds and Products other than the Compound enfuvirtide
and the Product sold under the brand name Fuzeon® in indications other than the
treatment of HIV. In the event that Trimeris has granted such license(s) at the
time that when such Compound(s) or Product(s) start to be developed by Roche,
the rights and licenses to Roche under this Agreement with regard to such
Compound(s) and Product(s) shall be limited to a field consisting of the
treatment of HIV.

3.2 Sublicenses. Roche shall have the right to sublicense the rights granted
under Section 3.1 above to any given third party.

If Roche grants a sublicense, all of the terms and conditions of this Agreement
shall apply to the sublicensee to the same extent as they apply to Roche for all
purposes. Roche assumes full responsibility for the performance of all
obligations so imposed on such sublicensee and will itself pay and account to
Trimeris for all payments due under this Agreement by reason of the operation of
any such sublicenses.

 

-12-



--------------------------------------------------------------------------------

4. DILIGENCE AND DATA OWNERSHIP

4.1. Due Diligence. Roche shall use best efforts consistent with prudent
business practices to maintain necessary governmental approval to market the
Product sold under the brand name Fuzeon®. “Best efforts” with regard to Roche
under this Section 4.1 shall mean the standard of effort consistent with the
efforts major pharmaceutical companies devote to significant specialty products
of similar market potential derived from internal research programs.

4.2 NDA. The NDA for Product shall be owned by Roche or its Affiliates.

4.3 Data. All data generated on account of the development program under the
Previous Agreement shall be owned jointly by Roche and Trimeris and shall not be
provided to any third party without the consent of both Parties.

 

5. SUPPLY AND MANUFACTURING

Roche shall be fully responsible for all supply and manufacturing of Product.
Trimeris shall have no say with regard to Roche’s supply and manufacturing
efforts. Trimeris shall have no say with regard to Roche’s handling, maintenance
or divestiture of its Boulder, Colorado manufacturing facility, and Trimeris has
no financial or decision making rights with regard to such manufacturing
facility.

 

6. COMMERCIALIZATION

6.1 Due Diligence. Roche shall use best efforts consistent with prudent business
practices to market and sell Product sold under the brand name Fuzeon® in the
top eight (8) major countries of the world as determined by market size for HIV
and

 

-13-



--------------------------------------------------------------------------------

AIDS drugs. Best efforts for Roche under this Section 6.1 shall mean the
standard of effort consistent with the efforts major pharmaceutical companies
devote to specialty products of similar market potential and lifecycle phase.

6.2 Trademarks. Roche shall own the trademarks for a given Product and Roche
shall bear the cost of obtaining and maintaining such trademarks.

6.3 Use of the Trimeris Name. The packaging and promotional materials for the
Products marketed by Roche and/or Roche’s sublicensees shall identify Trimeris
as licensor. If only one name is allowed to be in any specific item of packaging
or promotional material pursuant to governmental laws or regulations, then Roche
may use its name alone on such item, without identifying Trimeris as licensor.

6.4 Reports; Notice of Material Changes; Inquiries. In addition to the Net Sales
reports provided by Roche to Trimeris pursuant to Section 7.1(d), Roche shall
provide Trimeris with a reasonable written summary of Roche’s efforts to market
and sell the Product worldwide within forty-five (45) days after the end of each
calendar year. Roche shall also make good faith efforts to promptly (and, if
practicable under the circumstances, in advance) notify Trimeris of any material
changes to Roche’s marketing and sales of the Product. On a quarterly basis,
within thirty (30) days after Roche provides each quarterly royalty report for
the prior calendar quarter to Trimeris as required under Section 7.1(d), Roche
and Trimeris shall conduct a telephone conference in which, among other
representatives that the Parties may elect to have participate, the applicable
Roche marketing representatives, the applicable Roche Alliance Director and the
applicable Roche Finance Director shall participate for Roche and the Chief
Executive Officer of Trimeris shall participate for Trimeris, in order to
provide Trimeris with an opportunity to discuss with Roche questions and
concerns that Trimeris may have regarding Roche’s marketing and sales of the
Product and Roche shall make good faith efforts to provide reasonable responses
to queries presented by Trimeris during such calls, including without limitation
such queries that Trimeris may present with respect to information underlying
Roche’s royalty reports and calculation of Net Sales.

 

-14-



--------------------------------------------------------------------------------

7. CONSIDERATION

7.1 Payments

(a) Past Settlement Amount; Dear Doctor Letter Sharing Payment. Within ten
(10) days after the signing of this Agreement by both Parties, Roche shall pay
to Trimeris the Past Settlement Amount and Trimeris shall pay to Roche the Dear
Doctor Letter Sharing Payment. Trimeris’ payment of the Dear Doctor Letter
Sharing Payment shall be made by an offset to be taken by Roche against Roche’s
payment of the Past Settlement Amount (i.e., Roche shall pay to Trimeris a net
payment of $4,900,000, and upon such payment by Roche, Roche’s obligation to pay
the Past Settlement Amount and Trimeris’ obligation to pay the Dear Doctor
Letter Sharing Payment shall be satisfied).

(b) Royalties for Product. For sales of Product beginning on the Effective Date,
Roche shall pay to Trimeris a royalty equal to sixteen percent (16%) of
worldwide Net Sales of Product.

(c) Duration. The royalty obligation under Section 7.1(b) shall, on a
country-by-country basis continue for the longer of (i) twelve (12) years from
Launch of Product in that country or (ii) the date of the last to expire Valid
Claim of the Trimeris Patents which, but for this Agreement, would be infringed
by Roche’s making, having made, using, importing, offering for sale or selling
Product in that country.

(d) Report. Within forty-five (45) days after the end of each calendar quarter,
Roche shall provide Trimeris with a report of Net Sales of Product sold on a

 

-15-



--------------------------------------------------------------------------------

country-by-country basis by Roche for that calendar quarter, and compute the
amount of royalties owed by Roche to Trimeris under this Section 7.1. Payment of
such royalties shall be made within sixty (60) days after the end of each
calendar quarter.

7.2 Withholding Tax. All payments under Section 7.1 shall be made in full
without deduction of taxes, charges or any other duties that may be imposed,
provided, however, that Roche shall to the extent required under the tax law of
a given country, withhold withholding taxes from any such sum and forthwith upon
paying such sum to the given country’s tax authorities promptly furnish Trimeris
with the receipt thereof in respect of the same. The Parties agree to cooperate
in all respects necessary to (a) take advantage of reduced withholding tax rates
available under any applicable tax treaties, and (b) assist Trimeris in
obtaining any refunds for Trimeris of amounts withheld and paid to tax
authorities.

7.3 Third Party Payments. If Roche, in good faith, pays consideration under
patent rights or know-how owned or controlled by a non-Affiliate third party,
which in Roche’s opinion, is reasonably required to allow Roche to make, have
made, use, import, offer for sale or sell Product in a given country, Roche may
deduct fifty percent (50%) of such consideration from the royalty payments by
Roche to Trimeris under this Agreement. For the avoidance of doubt and subject
to the foregoing limitation, Roche may deduct fifty percent (50%) of payments to
Novartis under the terms of the Novartis Settlement.

Other than payments to Novartis under the terms of the Novartis Settlement,
Trimeris shall be solely responsible for all royalties and other payments that
may be due or payable by Trimeris under agreements between Trimeris and third
parties, during the Term, including any payments that may become due under
agreements entered into by Trimeris subsequent to the Effective Date. Subject to
the provisions of Section 9.4, Roche shall reimburse Trimeris for such payments
made by Trimeris

 

-16-



--------------------------------------------------------------------------------

which are reasonably required to make, have made, use import, offer for sale or
sell Product in a given country, provided that Roche may deduct fifty percent
(50%) of such reimbursement from the royalty payable by Roche to Trimeris under
this Agreement.

However, in no event shall any such royalty payment to Trimeris be reduced by
more than fifty percent (50%) in aggregate in any quarter as a result of all
reductions pursuant to this Section 7.3, with any amounts not utilized as a
result of such limitation being carried forward to future reporting periods.

7.4 Royalties Due Once. Sales of Product between and among Roche, its Affiliates
and its sublicensees shall not be subject to a royalty. The obligation to pay
royalties to Trimeris under this Agreement is imposed only once with respect to
the same unit of Product.

7.5 Combination Products. For any product containing both a pharmaceutically
active agent which causes it to be considered a Product and one or more other
pharmaceutically active agents which are not Products (“Combination Product”),
the Parties shall in good faith negotiate and agree to an appropriate adjustment
to the Net Sales to reflect the relative contribution of each Product and each
other pharmaceutically active agent which is not a Product to the Combination
Product. If, after good faith negotiations (not to exceed ninety (90) days,
which can be extended by mutual agreement), the Parties cannot agree to an
appropriate adjustment, Net Sales shall be equal to Net Sales of the Combination
Product multiplied by a fraction, the numerator of which is the reasonable fair
market value of the Compounds contained in the Combination Product and the
denominator of which is the reasonable fair market value of all pharmaceutically
active agents contained in the Combination Product.

 

-17-



--------------------------------------------------------------------------------

7.6 Currency Conversion. When calculating the Net Sales for countries other than
the United States of America, Roche shall convert the amount of such sales in
currencies other than Swiss Francs into Swiss Francs as computed in Roche’s
central Swiss Francs Sales Statistics for the countries concerned, using the
internal foreign currency translation Roche’s then current standard practices
actually used on a consistent basis in preparing its audited financial
statements. After converting the amount of Net Sales into Swiss Francs, Roche
shall convert the amount into US Dollars, using the year to date average
exchange rate for the applicable royalty period in accordance with Roche’s then
current standard practices.

7.7 Blocked Country. If at any time a Product is sold in a country in which
conditions or legal restrictions exist which prohibit remittance of USD or Swiss
Francs (“Blocked Country”) the following provisions shall apply to the payment
of the corresponding royalty, depending on where the Product is made:

(a) If such Product is made in the same or another Blocked Country, Roche shall
make such royalty payment by depositing the amount thereof in the currency of
the country of sale or manufacture, at Trimeris’ election, to Trimeris’ account
in a bank designated by Trimeris in such country.

(b) If such Product is made in a country which is not a Blocked Country, then a
“number” shall be obtained by multiplying the applicable royalty rate by the
price at which the Product is sold to the entity selling in the Blocked Country.
Roche or its Affiliate (i) shall pay that “number” to Trimeris as converted to
USD in accordance with Section 7.6, and (ii) shall deposit the excess of the
applicable royalty over the “number”, in the currency of the country of sale of
the Product, to Trimeris’ account in a bank designated by Trimeris in such
Blocked Country.

7.8 Audit. Roche shall keep, and shall require its Affiliates and sublicensees
to keep, accurate and correct records of Products sold under this Agreement
after the Effective Date appropriate to determine the amounts due hereunder to
Trimeris. Such records shall be retained for at least three (3) years following
the end of the calendar year to which such records pertain.

 

-18-



--------------------------------------------------------------------------------

At Trimeris’ request, Roche will cause its independent certified public
accountants to prepare abstracts of Roche’s relevant business records for review
by Trimeris. If, based upon a review of such abstracts, Trimeris reasonably
believes that a full audit of said business records would be necessary for the
confirmation of the accuracy of all payments due hereunder, Trimeris shall have
the right to engage Roche’s independent public accountant to perform, on behalf
of Trimeris, an audit of all work papers and supporting documents pertinent to
such abstracts.

The audit rights under this Agreement may be exercised by Trimeris (i) no more
often than once per calendar year, (ii) not more frequently than once with
respect to records covering any specific period of time, and (iii) no later than
three (3) years after the end of the payment period to which such records
relate, provided that once Trimeris requests an abstract of Roche’s relevant
business records, such three (3) year period shall be tolled during the period
that it takes for Roche’s independent certified public accountants to prepare
such abstracts and the date of Trimeris’ notice to Roche of Trimeris’ exercise
of such audit rights shall be deemed to be the date of exercise by Trimeris. The
audit shall be performed upon no less than thirty (30) days prior written notice
to Roche, during Roche’s normal business hours. The terms of this Section 7.8
shall survive the Term for a period of three (3) years.

Trimeris will bear the full cost of any such abstracts or audit unless such
audit discloses an underpayment to Trimeris of more than five percent (5%) from
the amounts paid. Roche shall promptly (i) pay any underpayment due to Trimeris
and, (ii) if the underpayment is more than five percent (5%) of the amount paid,
Roche shall bear the full reasonable cost of such audit. Any overpayment by
Roche shall be deducted from the next payment due Trimeris under Section 7 of
this Agreement or, if no such further payments are due, promptly reimbursed to
Roche by Trimeris.

 

-19-



--------------------------------------------------------------------------------

7.9 Mechanism for Adjustment. Should any amount such as reductions, credits or
deductions otherwise allowable to Roche for a country under this Agreement not
be utilized by Roche upon the termination of this Agreement, then Trimeris shall
promptly reimburse Roche for the allowable amount.

 

8. INFORMATION

8.1 Exchange. Following the Effective Date, Trimeris shall make available to
Roche all Trimeris Proprietary Rights which have not been disclosed to Roche
until the Effective Date.

During the Term, the Parties will, free of charge, exchange and, to this end,
the Parties shall establish a mechanism by which the Parties will share,
Information necessary for the Parties to meet their obligations under this
Agreement.

In particular, a Party shall, to the extent it is legally permitted to do so,
exchange all information coming into its possession or control, or its
representatives or Affiliates possession or control, relating to formulation,
manufacture, improvement, use and sale of Product, including any such
information consisting of technical, pharmacological, preclinical, clinical,
biochemical, toxicological and pharmacokinetic experimental data and results
related to Product. Each Party shall also permit a reasonable number of
representatives of the other Party or its Affiliates, at reasonable time and
upon reasonable notice, to observe, review, make copies of, and/or discuss with
the Party or its Affiliate’s scientists and/or clinicians supervising or
conducting research related to Product, the results of studies and/or
submissions to governmental agencies concerning Products, at mutually agreeable
times and locations. Each Party shall also permit a reasonable number of
representatives of

 

-20-



--------------------------------------------------------------------------------

the other Party or its Affiliates, at reasonable time and upon reasonable
notice, to observe, review, make copies of, and/or discuss with its or its
Affiliate’s scientists supervising or conducting manufacture of Product or third
party scientists supervising or conducting manufacture on behalf of it, at
mutually agreeable times and locations.

8.2 Information. During the Term and for five (5) years after termination, a
Receiving Party shall a) treat Information provided by a Disclosing Party as it
would treat its own information of a similar nature and take all reasonable
precautions not to disclose such Information to third parties except Affiliates
or actual or potential sublicensees who agree to be bound by the same terms and
conditions as found in this Article 8, without the other Party’s prior written
authorization and b) not use such Information for other than the purposes of
fulfilling its obligations under this Agreement.

The provisions of this Section 8.2 shall not apply to such Information which:

(a) was known or used by the Receiving Party or its Affiliates prior to its date
of disclosure to the Receiving Party or its Affiliates by the Disclosing Party
or its Affiliates, as evidenced by the prior written records of the Receiving
Party or its Affiliates; or

(b) either before or after the date of the disclosure to the Receiving Party or
its Affiliates, is lawfully disclosed to the Receiving Party or its Affiliates
by a third party rightfully in possession of such information; or

(c) either before or after the date of the disclosure to the Receiving Party or
its Affiliates, becomes published or generally known to the public through no
fault or omission on the part of the Receiving Party or its Affiliates, but such
inapplicability applies only after such information is published or becomes
generally known; or

 

-21-



--------------------------------------------------------------------------------

(d) is independently developed by the Receiving Party or its Affiliates without
reference to or reliance upon any such information of the Disclosing Party or
its Affiliates; or

(e) is required to be disclosed by the Receiving Party or its Affiliates to
comply with applicable laws, to defend or prosecute litigation or to comply with
governmental regulations, provided that, the Receiving Party or its Affiliates
provides prior written notice of such disclosure to the Disclosing Party or its
Affiliates and, to the extent practicable, takes reasonable and lawful actions
to avoid and/or minimize the degree of such disclosure.

8.3 Publications. During the Term of the Agreement, the following restrictions
shall apply with respect to disclosure by any Party of Information in any
publication or presentation (collectively “Publications”):

(a) A Party (“Publishing Party”) shall provide the other Party with a copy of
any proposed Publication at least forty-five (45) days or less if agreed by both
Parties prior to submission for publication so as to provide such other Party
with an opportunity to recommend any changes it reasonably believes are
necessary to continue to maintain the Information disclosed by the other Party
to the Publishing Party in accordance with the requirements of this Agreement.
The incorporation of such recommended changes shall not be unreasonably refused;
and

(b) If such other Party notifies (“Notice”) the Publishing Party in writing,
within forty-five (45) days of receipt of the copy of the proposed Publication,
that such Publication in its reasonable judgment (i) contains an invention,
solely or jointly conceived and/or reduced to practice by the other Party, for
which the other Party reasonably desires to obtain patent protection or
(ii) could be expected to have a material adverse effect on the commercial value
of any Information disclosed by the

 

-22-



--------------------------------------------------------------------------------

other Party to the Publishing Party, the Publishing Party shall prevent such
publication or delay such publication for a mutually agreeable period of time.
In the case of inventions, a delay shall be for a period reasonably sufficient
to permit the timely preparation and filing of a patent application(s) on the
Invention, and in no event less than one hundred and eighty (180) days from the
date of Notice. In the event the Parties do not agree as to whether such
Publication (i) contains an invention, solely or jointly conceived and/or
reduced to practice by the other Party, or (ii) could be expected to have a
material adverse effect on the commercial value of any Information disclosed by
the other Party to the Publishing Party, either Party may submit the matter to
arbitration generally in accordance with the procedures set forth in Article 12
of this Agreement.

8.4 Exceptions. The restrictions set forth in this Article 8 shall not prevent
either Party from (i) preparing, filing, prosecuting or maintaining a patent
application or its resulting patents related to the making, having made, using,
offering for sale, selling or importing of Product, (ii) disclosing Information
provided by the Disclosing Party to persons working on behalf of the Receiving
Party or to governmental agencies, to the extent the Receiving Party reasonably
believes is required or desirable to secure any government approval for the
development, manufacture, marketing or sale of Product, or (iii) upon imminent
approval or actual approval for Regulatory Approval by a governmental agency in
a country of a drug application on Product, disclosing Information to the extent
reasonably necessary to promote the use and sale of Product in the country.

8.5 Adverse Events. Roche shall be responsible for reporting to the appropriate
regulatory authorities all adverse events related to the use of the Products
worldwide. Adverse events related to the use of the Products worldwide shall be
recorded in Roche’s standard database.

 

-23-



--------------------------------------------------------------------------------

9. PATENTS

9.1 Ownership of Technology.

(a) Trimeris Proprietary Rights. Subject to Section 9.1(b), ownership of
Trimeris Proprietary Rights and other intellectual property owned or controlled
by Trimeris shall remain vested at all times in Trimeris.

(b) Joint Patents. Ownership of Joint Patents shall be vested jointly in
Trimeris and Roche.

9.2. Patent Filing, Prosecution and Maintenance.

(a) Trimeris Patents. Subject to Section 9.2(b) and the further provisions of
this Section 9.2(a), Trimeris agrees to (i) prepare, file, prosecute and
maintain all Trimeris Patents in such countries as may be determined by the
Parties, (ii) consult with Roche as to the preparing, filing, prosecuting and
maintaining of such patent applications and patents, and (iii) furnish to Roche
copies of all significant documents relevant to any such preparation, filing,
prosecution or maintenance. Trimeris shall furnish such documents and consult
with Roche in sufficient time before any action by Trimeris is due to allow
Roche to provide comments thereon, which comments Trimeris shall consider.
Trimeris shall bear all costs and expenses for preparing, filing, prosecuting
and maintaining such patents and patent applications. Roche shall cooperate, in
all reasonable ways and at Trimeris’ cost, in connection with the preparing,
filing, prosecuting and maintaining Trimeris Patents, each Party to absorb its
own expenses related thereto. Should Trimeris decide that it does not desire to
file, maintain or prosecute any Trimeris Patent in one or more countries, it
shall promptly advise Roche thereof and, at the request of Roche, Trimeris shall
(i) in the case of Trimeris Patents which are owned by Trimeris, assign to Roche
its rights in and to such patent or patent application in such country or
countries, or (ii) in the case of Trimeris Patents which are licensed, provide
Roche with such rights to prosecute and maintain such patent or patent
application as may be permitted, and Roche will thereafter file, prosecute
and/or maintain the same at Roche’s own cost, to the extent that Roche desires
to do so.

 

-24-



--------------------------------------------------------------------------------

(b) Joint Invention, Trimeris Inventions and Roche Inventions. As soon as a
Party concludes that it wishes to file a patent application claiming a Joint
Invention, Trimeris Invention and Roche Invention, it shall immediately inform
the other Party. The Party also will provide the other Party with the
determination of inventors and a copy of a draft specification, if any, and the
scope of claims as early as possible. Unless otherwise agreed, Roche agrees to
(i) prepare, file, prosecute and maintain such priority patent application,
corresponding foreign patents, and resulting patents, (ii) consult with Trimeris
as to the preparing, filing, prosecuting and maintaining of such patent
applications and resulting patents, and (iii) furnish Trimeris with copies of
all documents relevant to any such preparation, filing, prosecution or
maintenance. Unless agreed otherwise, the filing Party shall furnish such
documents and consult with the other Party in sufficient time before any action
by the filing Party is due to allow the other Party to provide comments thereon,
which comments the filing Party shall consider. All external costs and expenses
for preparing, filing, prosecuting and maintaining such patent applications and
resulting patents shall be borne by Roche. Each Party shall bear its own
internal costs. On request of the Party performing the filing, the other Party
will cooperate, in all reasonable ways, in connection with the preparing,
filing, prosecuting and maintaining of such patent applications and resulting
patents. Should the filing Party decide that it does not desire to file,
maintain or prosecute a patent or patent application claiming a Joint Invention,
Trimeris Invention or Roche Invention in one or more countries, it shall
promptly advise the other Party thereof and, at the request of the other Party,
the filing Party shall assign to the other Party its rights in and to such
patent or patent application in such country or countries, and the other Party
will thereafter file, prosecute and/or maintain the same at the other Party’s
own cost, to the extent that the other Party desires to do so.

 

-25-



--------------------------------------------------------------------------------

9.3 Infringement by Third Parties.

(a) Notification. Each Party shall promptly notify the other in writing of any
alleged or threatened infringement of the Trimeris Patents and Joint Patents, of
which it becomes aware.

(b) Trimeris Patents. Trimeris shall have the right, but not the obligation, to
bring, at Trimeris’ expense and in its sole control, an appropriate action
against any person or entity infringing a Trimeris Patent directly or
contributorily. If Trimeris does not bring such action within ninety (90) days
(twenty (20) days in the case of an action brought under the Hatch-Waxman Act
(or any foreign equivalent)) of notification thereof to or by Roche, Roche shall
have the right, but not the obligation, to bring at Roche’s expense and in its
sole control, such appropriate action. The Party not bringing an action under
this paragraph (b) shall be entitled to separate representation in such matter
by counsel of its own choice and at its own expense, but such Party shall
cooperate fully with the Party bringing such action.

(c) Joint Patents. With respect to third party infringement of Joint Patents,
the Parties shall confer and take such action, and allocate expenses and
recoveries in such manner, as they may agree. In the absence of agreement within
ninety (90) days of notification thereof, Roche shall have the right, but not
the obligation, to bring, at Roche’s expense and in its sole control, an
appropriate action against any person or entity infringing a Joint Patent
directly or contributorily. Trimeris shall have the right to be fully informed
regarding any litigation brought thereunder by Roche, including the status of
any settlement activity. Notwithstanding anything herein to the contrary, should
a Party receive a certification for a Product pursuant to the Drug Price
Competition and Patent Term Restoration Act of 1984 (Public Law 98-417), as
amended, or its equivalent in a country other than the United States of America,
then such Party shall immediately provide the other Party with a copy of such
certification. Trimeris shall have thirty (30) days from date on which it
receives or

 

-26-



--------------------------------------------------------------------------------

provides a copy of such certification to provide written notice to Roche (“H-W
Suit Notice”) whether Trimeris will bring suit, at its expense, within a
forty-five (45) day period from the date of such certification. Should such
thirty (30) day period expire without Trimeris bringing suit or providing such
H-W Suit Notice, then Roche shall be free to immediately bring suit in its name.

(d) Costs and Awards. The Party which is not in control of any action brought
pursuant to Section 9.3(b) or (c) may elect to contribute fifty percent (50%) of
the costs of litigation against such third party infringer, by providing written
notice to the controlling Party within ninety (90) days after such action is
first brought. If the non-controlling Party elects to bear fifty percent
(50%) of such litigation costs, it shall receive fifty percent (50%) of any
damage award or settlement resulting from such action. If the non-controlling
Party does not elect to share such litigation costs, it shall not participate in
any damage award or settlement resulting from such action.

(e) Settlement; Allocation of Proceeds. Neither Party shall settle a claim
brought under this Section 9.3 without the consent of the other Party. In the
event of any recovery of monetary damages from the third party, whether such
damages result from the infringement of Trimeris Patents or Joint Patents, such
recovery shall be allocated first to the reimbursement of any expenses incurred
by the Parties in the litigation under this Section 9.3 (including, for the
purpose, a reasonable allocation of internal counsel and other expenses), and
thereafter as provided in Section 9.3(d). If the amount recovered from the third
party is less than the aggregate expenses of the Parties incurred in connection
with such litigation, the recovery shall be shared pro rata between Trimeris and
Roche in proportion to their respective expenses.

9.4 Infringement of Third Party Rights. In the event that a third party at any
time provides notice to, or commences an action, suit or proceeding against, a
Party or

 

-27-



--------------------------------------------------------------------------------

such Party’s Affiliates, sublicensees or distributors, claiming infringement of
the third party’s patent rights or copyrights or unauthorized use or
misappropriation of its technology, based upon an assertion or claim arising out
of the making, having made, using, offering for sale, selling or importing of a
Product, such Party shall promptly notify the other Party. Neither Party may
settle such claim or action without the consent of the other Party. The Parties
shall also discuss how the expenses and any recoveries from such action should
be treated. If the Parties do not reach agreement, Roche shall make the final
decision at its own discretion and expenses.

 

10. TERM AND TERMINATION

10.1 Term. The Term shall commence on the Effective Date and, unless sooner
terminated as provided in this Article, expire on a country-by country basis on
the expiration of Roche’s payment obligations set forth in Section 7.1.

After expiration, Roche shall have a fully paid up non-exclusive license under
Trimeris Proprietary Rights, on a country-by-country basis.

10.2 Termination. Roche shall have the right to terminate this Agreement on a
country-by-country basis and on a Product-by-Product basis by providing Trimeris
with the following prior written notice:

(a) If Roche has launched Product in the given country, one (1) year’s notice
period; or

(b) If Roche has not launched Product in the given country, one hundred eighty
days’ (180) notice period.

Termination shall be effective at the end of the applicable notice period.

 

-28-



--------------------------------------------------------------------------------

10.3 Material Breach. In the event of a material breach of this Agreement by
either Party, the non-breaching Party shall have the right to terminate this
Agreement by providing written notice of such breach to the breaching Party,
specifying the nature of such breach (“Breach Notice”). The non-breaching Party
shall thereupon have the right to terminate this Agreement immediately upon
written notice if the breaching Party fails to cure such breach within sixty
(60) days after receipt of the Breach Notice.

10.4 Effect of Termination.

(a) By Roche Without Cause. Termination of this Agreement by Roche under
Section 10.2 shall not relieve either Party of the performance of any
obligations incurred or payments due prior to the effective date of termination.

In the event of termination of this Agreement by Roche under Section 10.2, with
regard to such country or Product (i) all licenses granted by Trimeris to Roche
shall terminate, (ii) at the request of Trimeris, Roche shall assign to Trimeris
all regulatory filings, regulatory approvals and clinical data owned and
controlled by Roche relating to Products, or, if such assignment is not legally
permissible, grant Trimeris the right to access, use and cross reference such
filings, approval and data, and (iii) Roche shall, at its discretion, assign to
Trimeris all rights in or grant to Trimeris an exclusive license to the
trademarks referred to in Section 6.2.

(b) By Either Party for Cause. Termination of this Agreement by either Party
under Section 10.3 shall (i) not relieve either Party of the performance of any
obligations incurred or payments due prior to the date of breach, and (ii) be
without prejudice to any remedy that any Party may have in addition to those
rights as provided under this Agreement.

(c) By Roche for Cause. In the event of termination of the Agreement by Roche
under Section 10.3, the rights and licenses granted by Trimeris to Roche

 

-29-



--------------------------------------------------------------------------------

under this Agreement shall, at Roche’s option, remain in effect. If Roche
chooses for such rights and licenses to remain in effect, Roche’s payment
obligations under Article 7 shall continue; provided, however, that the amounts
of such payments shall be decreased to reflect the following factors: the nature
of Trimeris’ breach, the damage to Roche caused thereby, and the relative
contributions of the Parties to the development of Product. Such amounts shall
be determined by the mutual agreement of the Parties after good faith
negotiations; provided, however, that if the Parties are unable to reach mutual
agreement thereon, the matter shall be submitted to arbitration generally in
accordance with the procedures set forth in Article 12 of this Agreement, and
the arbitrator shall base his/her decision on the above factors.

(d) By Trimeris For Cause. In the event of termination of this Agreement by
Trimeris under Section 10.3, (i) all licenses granted by Trimeris to Roche shall
terminate, (ii) at the request of Trimeris, Roche shall assign to Trimeris all
regulatory filings, regulatory approvals and clinical data owned and controlled
by Roche relating to Products, or, if such assignment is not legally
permissible, grant Trimeris the right to access, use and cross reference such
filings, approval and data, and (iii) Roche shall assign to Trimeris all rights
in the trademarks referred to in Section 6.2.

10.5 Return of Product to Trimeris. In the event that Trimeris requests the
assignment of any regulatory filings, regulatory approvals or clinical data
pursuant to subsection 10.4(d) (but, for the avoidance of doubt, not in the
event that Trimeris requests the assignment of regulatory filings, regulatory
approvals or clinical data pursuant to subsection 10.4(a)), then Trimeris shall
pay Roche a royalty upon sales of Product reasonably related to such assigned
filings, approvals or data; provided that, this Section 10.5 shall not apply
(i.e., no royalty shall be payable by Trimeris to Roche following termination,
whether based on assigned regulatory filings, regulatory approvals or clinical
data or otherwise) in the event that Trimeris terminates this Agreement pursuant
to Section 10.3 based on Roche’s deliberate breach of its obligations under
Section 6.1 with respect to four (4) or more of the top

 

-30-



--------------------------------------------------------------------------------

eight (8) major countries of the world as determined by market size for HIV and
AIDS drugs. The amount of such royalty shall be determined by mutual agreement
of the parties after good faith negotiation; provided, however, that if the
parties are unable to reach mutual agreement thereon, the matter shall be
submitted to arbitration generally in accordance with the procedures set forth
in Article 12 of this Agreement, and the arbitrator shall base his/her decision
on the following factors: (i) the value of the assigned filings, approvals
and/or data as related to the commercialization of Product; (ii) the relative
contributions of the parties to the development of Product.

10.6 Survival. Notwithstanding any termination of this Agreement, the
obligations of the Parties with respect to audit under Section 7.8 and
Information under Article 8, payment obligations that have accrued hereunder
prior to the time of such termination, as well as any other provisions which by
their nature are intended to survive any such termination, shall survive and
continue to be enforceable.

 

11. WARRANTIES AND INDEMNITIES

11.1 Trimeris Warranties.

(a) Trimeris warrants and represents that, as of the date Trimeris signs this
Agreement and to the best of its knowledge, it has the entire right, title and
interest to make, have made, use, offer for sale, sell and import the Compound
enfuvirtide and/or the Product sold under the brand name Fuzeon®; and that it
has no knowledge of the existence of any patent or patent application other than
the patents involved in the Novartis Settlement owned or controlled by anyone
other than Trimeris which could be asserted to claim the Compound enfuvirtide
and/or the Product sold under the brand name Fuzeon® and/or could be asserted to
prevent Trimeris or Roche from importing, making, having made, using, offering
to sell, or selling such Compound and/or such Product.

 

-31-



--------------------------------------------------------------------------------

(b) Trimeris warrants and represents that it has identified on Appendix A all of
the patents or patent applications that, as of the date Trimeris signs this
Agreement, it owns or licenses which, in its reasonable opinion, would preclude
Roche from making, having made, using, offering for sale, selling or importing
Product sold under the brand name Fuzeon® for any use.

11.2 Warranties of Both Parties. The Parties each make the representations and
warranties set forth in this Article 11. In making the representations and
warranties that apply to any or all Parties, each Party is making such
representations and warranties as to itself and is not making such
representations and warranties jointly with any other Party.

a. Each Party represents and warrants that (i) it has the full legal right and
power to enter into, and perform the transactions contemplated by, this
Agreement, without need for any consent, approval, authorization, license or
order of, or notice to or filing with, any other Person; (ii) the execution,
delivery and performance by such Party of this Agreement and the consummation by
such Party of the transactions contemplated hereby have been duly and validly
authorized and approved by all necessary managing and governing bodies of such
Party, including approval of this Agreement by the Board of Directors and
stockholders of such Party or the trustees of the Party, if required; (iii) this
Agreement evidences the legal, valid and binding obligations of such Party,
enforceable against such Party in accordance with its terms; and (iv) this
Agreement has been duly executed and delivered by such Party.

b. Each Party represents and warrants that as of the Effective Date it has not
filed (or caused to be filed through a third party) any legal or administrative
proceeding of any kind or nature anywhere in the world relating to the Previous
Agreement.

 

-32-



--------------------------------------------------------------------------------

c. Each Party represents and warrants that it has received or had the
opportunity to obtain independent legal advice from such Party’s attorneys with
respect to the rights and obligations arising from, and the advisability of
executing, this Agreement.

11.3 DISCLAIMER. THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL
OTHER REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY SET FORTH HEREIN. TRIMERIS
AND ROCHE DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH
RESPECT TO EACH OF THEIR RESEARCH, DEVELOPMENT AND COMMERCIALIZATION EFFORTS
HEREUNDER, INCLUDING, WITHOUT LIMITATION, WHETHER THE PRODUCTS CAN BE
SUCCESSFULLY DEVELOPED OR MARKETED, THE ACCURACY, PERFORMANCE, UTILITY,
RELIABILITY, TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE
PRODUCTS. IN NO EVENT SHALL EITHER TRIMERIS OR ROCHE BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT
BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY.

11.4 Indemnification by Roche. Roche agrees to defend, indemnify and hold
Trimeris and its directors, officers, employees and agents (the “Trimeris
indemnified parties”) harmless from and against any losses, costs, and damages,
including reasonable costs and expenses arising out of the development,
manufacture, use, sale or other disposition of any Product by Roche, its
Affiliates, its sublicensees, its distributors, or representatives, except to
the extent that such losses, costs and damages are due to the negligence or
wrongful acts or failures to act of Trimeris. In the event of any such claim
against the Trimeris indemnified parties by a third party, Trimeris shall
promptly notify Roche in writing of the claim and Roche shall

 

-33-



--------------------------------------------------------------------------------

undertake and shall solely manage and control, at its sole expense, the defense
of the claim and its settlement. The Trimeris indemnified parties shall
cooperate with Roche and may, at their option and expense, be represented in any
such action or proceeding. Roche shall not be liable for any litigation costs or
expenses incurred by the Trimeris indemnified parties without Roche’s written
authorization. Roche shall not settle any such claim against Trimeris unless
such settlement fully and unconditionally releases Trimeris from all liability
relating thereto, unless Trimeris otherwise agrees in writing.

11.5 Indemnification by Trimeris. Trimeris agrees to defend, indemnify and hold
Roche and its directors, officers, employees and agents (the “Roche indemnified
parties”) harmless from and against any losses, costs, and damages, including
reasonable costs and expenses arising out of the development, manufacture, use,
sale or other disposition of any Product by Trimeris, its Affiliates, licensees
(other than Roche), distributors, or representatives (if applicable), except to
the extent that such losses, costs and damages are due to the negligence or
wrongful acts or failures to act of Roche. In the event of any such claim
against the Roche indemnified parties by a third party, Roche shall promptly
notify Trimeris in writing of the claim and Trimeris shall undertake and shall
solely manage and control, at its sole expense, the defense of the claim and its
settlement. The Roche indemnified parties shall cooperate with Trimeris and may,
at their option and expense, be represented in any such action or proceeding.
Trimeris shall not be liable for any litigation costs or expenses incurred by
the Roche indemnified parties without Trimeris’ written authorization. Trimeris
shall not settle any such claim against Roche unless such settlement fully and
unconditionally releases Roche from all liability relating thereto, unless Roche
otherwise agrees in writing.

 

-34-



--------------------------------------------------------------------------------

ARTICLE 12. DISPUTE RESOLUTION

12.1 Procedure

(a) Internal Escalation. Unless otherwise explicitly set forth in this
Agreement, in the event that the Parties are unable to resolve any dispute,
controversy or claim arising out of, or in relation to this Agreement, or the
breach, termination or invalidity thereof (collectively “Issue”), the Parties
shall first refer such Issue to the Head of Roche Partnering and to the Chief
Executive Officer of Trimeris. In the event that such Issue cannot be resolved
by these individuals after a good faith discussion to resolve the issue, then
either Party may initiate arbitration in accordance with this subsection under
the guidelines of AAA in New York City, New York, under the commercial rules
then in effect for AAA, except as provided for herein.

(b) Procedure. A Party shall notify the other in writing should it intend to
initiate arbitration. The Parties shall select, by mutual agreement, one
arbitrator within a time period of thirty (30) days after receipt of such
notice. Should no arbitrator be chosen within the above period, the AAA shall
appoint the arbitrator within thirty (30) days after the end of such period.
Within thirty (30) days after selection of such arbitrator, each Party shall
submit to the arbitrator a proposed resolution of the Issue and the reasons for
proposing the resolution. Should either Party desire, a joint meeting before the
arbitrator shall be held within thirty (30) days after the end of the above
resolution submission period.

Within thirty (30) days after the later of (i) the end of the resolution
submission period or (ii) holding of the joint meeting, the arbitrator shall
decide the matter by selecting only one of such resolutions, and shall have no
authority to modify its proposed terms.

(c) Unless otherwise agreed to by the Parties, the arbitrator shall make such
decision based on the following factors in descending order of importance:
(a) consistency with the provisions of this Agreement; (b) consistency with the
intent of the Parties as reflected in this Agreement; and (c) customary and
reasonable

 

-35-



--------------------------------------------------------------------------------

provisions included in comparable agreements. The decision of the arbitrator
will be binding upon the Parties without the right of appeal, and judgment upon
the decision rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

12.2 Cost. The Parties shall share equally the reasonable documented cost of
such arbitration proceeding, but not the individual cost of the Parties in
participating in such proceeding.

 

13. MISCELLANEOUS

13.1 Disclosure of Agreement and Press Releases and Technical Information.
Neither Party will disclose the existence, terms or conditions of this Agreement
to any third party or issue any press release relating to the existence, terms
and conditions of this Agreement for any purpose without the prior written
consent of the other Party, except as required by law (including without
limitation any regulatory agency, such as the SEC, or commission of competent
jurisdiction).

13.2 Force Majeure. If either Party shall be delayed, interrupted or prevented
with respect to the performance of any obligation hereunder by reason of an act
of God, fire, flood, war (declared or undeclared), public disaster, strike or
labor dispute, governmental enactment, rule or regulation, or any similar cause
beyond such Party’s control, such Party shall not be liable to the other
therefor; and the time for performance of such obligation shall be extended for
a period equal to the duration of the contingency which occasioned the delay,
interruption or prevention.

Within fifteen (15) days after the beginning of the force majeure, the Party
invoking its force majeure rights must notify the other Party of this fact in
accordance with Section 13.5. The other Party must also be notified of the
termination of the force majeure within fifteen (15) days after such
termination. If the force majeure renders either of the required notifications
impossible, notification must be given as soon as possible.

 

-36-



--------------------------------------------------------------------------------

13.3 Bankruptcy. In the event that Trimeris shall become insolvent, shall make
an assignment to the benefit of creditors, or shall have a petition in
bankruptcy filed for or against it (which, in the case of an involuntary
petition, is not dismissed or stayed within sixty (60) days after such petition
is filed), all rights and licenses granted under or pursuant to this Agreement
by Trimeris to Roche are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11, US Code (the “Bankruptcy Code”), licenses of rights
to “intellectual property” as defined under Section 101(60) of the Bankruptcy
Code. The Parties agree that Roche, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code, subject to the continued performance of its
obligations under this Agreement.

13.4 Waiver. The waiver by a Party of a breach or a default of any provision of
this Agreement by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right, power
or privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege by such Party.

13.5 Notices. Any notice or communication (including invoices) required to be
given hereunder shall be in writing and shall be considered properly given when
(a) personally delivered or sent by telefax (other than for invoices) or
overnight mail with a confirmation copy, (b) three (3) business days after being
sent by certified or registered mail to the respective address of a Party, or
(c) the next business day after being sent by overnight mail or overnight
courier as follows:

 

If to Roche:      F. Hoffmann-La Roche Ltd      Grenzacherstrasse 124     
CH-4070 Basel Switzerland      Att.: Corporate Law

 

-37-



--------------------------------------------------------------------------------

and

          Hoffmann-La Roche Inc.      430 Kingsland Street      Nutley, New
Jersey 70110, USA      Attn.: Corporate Secretary

or any other address that Roche may advise in writing;

 

If to Trimeris:      Trimeris, Inc.      2530 Meridian Parkway, Second Floor
     Durham, North Carolina 27713, USA      Attn.: CEO

or any other address that Trimeris may advise in writing.

13.6 No Agency. Nothing herein shall be deemed to constitute either Party as the
agent or representative of the other Party. Each Party shall be an independent
contractor, not an employee or partner of the other Party. Each Party shall be
responsible for the conduct of activities at its own facilities and for any
liabilities resulting therefrom. Neither Party shall be responsible for the acts
or omissions of the other Party, and neither Party will have authority to speak
for, represent or obligate the other Party in any way without prior written
authority from the other Party.

13.7 Entire Agreement. This Agreement (including its Appendix) constitutes the
entire agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all previous agreements, whether oral or written,
including the Previous Agreement. This Agreement can only be changed or modified
by written agreement of the Parties.

 

-38-



--------------------------------------------------------------------------------

13.8 Captions. The captions herein are for convenience only and shall not be
interpreted as having any substantive meaning.

13.9 Severability. In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions shall not be affected, and the Parties shall negotiate a
substitute provision that, to the extent possible, accomplishes the original
business purpose.

13.10 Assignment. Each Party shall have the right, upon notice to the other
Party, to assign this Agreement to an Affiliate or, in the case of a sale or
transfer by such Party of all or substantially all of its business or assets
relating to the subject matter of this Agreement, whether by merger, sale of
stock, sale of assets or otherwise, to the purchaser or transferee of all or
substantially all of such business or assets, but this Agreement shall otherwise
not be assignable without prior written consent of the other Party. This
Agreement shall be binding upon and shall inure to the benefit of successors and
permitted assigns of the Parties hereto, provided that the assigning Party shall
remain primarily liable for the performance of its obligations hereunder and
shall require that any assignee agree to be bound by the terms and obligations
of this Agreement.

13.11 Law. This Agreement will be interpreted in accordance with the laws of the
state of New York.

13.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of such together
shall constitute one and the same instrument.

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trimeris and Roche have caused this Agreement to be duly
executed by their authorized representatives on the dates written below.

 

Trimeris, Inc.     Hoffmann-La Roche Inc. By:  

/s/ Martin Mattingly

    By:  

/s/ Ivor Macleod

Title:  

Chief Executive Officer

    Title:  

Vice President and Chief Financial Officer

Date:  

May 25, 2011

    Date:  

May 25, 2011

F. Hoffmann-La Roche Ltd     By:  

/s/ Christop Sorry

    By:  

/s/ Stefan Arnold

Title:  

Global Alliance Director

    Title:  

Head Legal Pharma

Date:  

May 25, 2011

     

 

-40-



--------------------------------------------------------------------------------

Appendix A

Trimeris Patents

List of U.S. and Canadian T-20 Patents and Expiration Dates

 

Patent No.

   Issue Date   

Title

   Expiration
Date U.S. Pat. No. 5,464,933    11/7/95    Synthetic Peptide Inhibitors of HIV
Transmission    6/7/2013 U.S. Patent No. 6,133,418    10/17/00    Synthetic
Peptide Inhibitors of HIV Transmission    11/17/2014 U.S. Patent No. 6,475,491
   11/5/02    Treatment of HIV and Other Viral Infections Using Combinatorial
Therapy    6/7/2015 U.S. Patent No. 6,861,059    3/1/05    Methods and
Compositions for Treatment of HIV-1 Infection Using Antiviral Compounds in
Simultaneous or Sequential Combinations    9/9/2015 Canadian Patent
No. 2,224,008    8/18/09    Treatment of HIV and Other Viral Infections Using
Combinatorial Therapy    6/6/2016 U.S. Patent No. 6,281,331    8/28/01   
Methods and Compositions for Peptide Synthesis    3/23/2018 U.S. Patent
No. 6,015,881    1/18/00    Methods and Compositions for Peptide Synthesis   
3/23/2018 U.S. Patent No. 6,824,783    11/30/04    Methods for Inhibition of
Membrane Fusion-Associated Events, Including HIV Transmission    11/30/2021

 

-41-



--------------------------------------------------------------------------------

List of T-20 Non-US or Canadian Patents and Expiration Dates

 

Country/Patent No.

   Issue Date   

Title

   Expiration Chile Patent No. 1413-2004    11/25/09    Synthetic Peptide
Inhibitors of HIV Transmission    6/7/2013 Australia Patent No. 692777   
11/5/98    Synthetic Peptide Inhibitors of HIV Transmission    6/7/2014 Japan
Patent No. 4205159    10/24/08    Synthetic Peptide Inhibitors of HIV
Transmission    6/7/2014 Monaco Patent No. 0774971    4/13/05    Synthetic
Peptide Inhibitors of HIV Transmission    6/7/2014 New Zealand Patent No. 267803
   7/8/99    Synthetic Peptide Inhibitors of HIV Transmission    6/7/2014 S.
Korea Patent No. 0355407    9/24/02    Synthetic Peptide Inhibitors of HIV
Transmission    6/7/2014 Australia Patent No. 723537    12/14/00    Treatment of
HIV and Other Viral Infections Using Combinatorial Therapy    6/6/2016 Mexico
Patent No. 256541    4/22/08    Treatment of HIV and Other Viral Infections
Using Combinatorial Therapy    6/6/2016 New Zealand Patent No. 311319    5/12/00
   Treatment of HIV and Other Viral Infections Using Combinatorial Therapy   
6/6/2016 S. Korea Patent No. 0571215    4/7/06    Treatment of HIV and Other
Viral Infections Using Combinatorial Therapy    6/6/2016 Austria Patent
No. 0774971    1/19/06    Synthetic Peptide Inhibitors of HIV Transmission   
4/30/2018

 

-42-



--------------------------------------------------------------------------------

Country/Patent No.

   Issue Date   

Title

   Expiration Belgium Patent No. 0774971    6/2/07    Synthetic Peptide
Inhibitors of HIV Transmission    4/30/2018 Denmark Patent No. 0774971    5/5/08
   Synthetic Peptide Inhibitors of HIV Transmission    4/30/2018 France Patent
No. 0774971    10/30/09    Synthetic Peptide Inhibitors of HIV Transmission   
4/30/2018 Germany Patent No. 69434335    9/26/05    Synthetic Peptide Inhibitors
of HIV Transmission    5/27/2018 Greece Patent No. 3053602    9/21/06   
Synthetic Peptide Inhibitors of HIV Transmission    5/1/2018 Ireland Patent
No. 0774971    4/9/09    Synthetic Peptide Inhibitors of HIV Transmission   
9/24/2018 Italy Patent No. 0774971    9/20/05    Synthetic Peptide Inhibitors of
HIV Transmission    4/30/2018 Luxembourg Patent No. 0774971    6/20/05   
Synthetic Peptide Inhibitors of HIV Transmission    4/30/2018 Netherlands Patent
No. 0774971    6/13/05    Synthetic Peptide Inhibitors of HIV Transmission   
4/29/2018 Portugal Patent No. 0774971    8/9/05    Synthetic Peptide Inhibitors
of HIV Transmission    5/1/2018 Spain Patent No. 0774971    12/23/08   
Synthetic Peptide Inhibitors of HIV Transmission    4/30/2018 Sweden Patent
No. 0774971    10/0/06    Synthetic Peptide Inhibitors of HIV Transmission   
4/29/2018 Switzerland Patent No. 0774971    2/29/08    Synthetic Peptide
Inhibitors of HIV Transmission    4/29/2018

 

-43-



--------------------------------------------------------------------------------

Country/Patent No.

   Issue Date   

Title

   Expiration UK Patent No. 0774971    9/5/05    Synthetic Peptide Inhibitors of
HIV Transmission    4/29/2018 Australia Patent No. 751358    11/28/02    Methods
and Compositions for Peptide Synthesis    3/22/19 Austria Patent No. 1071442   
7/6/05    Methods and Compositions for Peptide Synthesis    3/22/19 Belgium
Patent No. 1071442    7/6/05    Methods and Compositions for Peptide Synthesis
   3/22/19 China Patent No. Z199806431.9    4/23/08    Methods and Compositions
for Peptide Synthesis    3/22/19 Denmark Patent No. 1071442    7/6/05    Methods
and Compositions for Peptide Synthesis    3/22/19 France Patent No. 1071442   
7/6/05    Methods and Compositions for Peptide Synthesis    3/22/19 Germany
Patent No. 1071442    7/6/05    Methods and Compositions for Peptide Synthesis
   3/22/19 India Patent No. 224303    10/10/08    Methods and Compositions for
Peptide Synthesis    3/22/19 Ireland Patent No. 1071442    7/6/05    Methods and
Compositions for Peptide Synthesis    3/22/19 Italy Patent No. 1071442    7/6/05
   Methods and Compositions for Peptide Synthesis    3/22/19 Japan Patent No.
4602547    10/8/10    Methods and Compositions for Peptide Synthesis    3/22/19
Mexico Patent No. 254761    2/15/08    Methods and Compositions for Peptide
Synthesis    3/22/19

 

-44-



--------------------------------------------------------------------------------

Country/Patent No.

   Issue Date   

Title

   Expiration Netherlands Patent No. 1071442    7/6/05    Methods and
Compositions for Peptide Synthesis    3/22/19 New Zealand Patent No. 507083   
2/9/04    Methods and Compositions for Peptide Synthesis    3/22/19 South Korea
Patent No. 0633214    9/29/06    Methods and Compositions for Peptide Synthesis
   3/22/19 Spain Patent No. 1071442    7/6/05    Methods and Compositions for
Peptide Synthesis    3/22/19 Switzerland Patent No. 1071442    7/6/05    Methods
and Compositions for Peptide Synthesis    3/22/19 Taiwan Patent No. I233931   
6/11/05    Methods and Compositions for Peptide Synthesis    3/23/19 United
Kingdom Patent No. 1071442    7/6/05    Methods and Compositions for Peptide
Synthesis    3/22/19

 

-45-